MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing petitioner’s appeal of the Immigration Judge’s denial of petitioner’s motion for leave to file a successive asylum application. Upon review of the record and petitioner’s opening brief, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Petitioner’s argument that she can file a successive asylum application without having to submit a motion to reopen is foreclosed by this court’s decision in Chen v. Mukasey, 524 F.3d 1028 (9th Cir.2008) (holding that the agency properly concluded that an alien could file a successive asylum application only in connection with a motion to reopen, subject to the time and number limitations). Accordingly, this petition for review is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.